DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/28/22.
	Applicant’s amendment to claims 1, 4, 5, 8, 15, 16 and 20 is acknowledged.
	Applicant’s addition of new claims 21 and 22 is acknowledged.
	Claims 2 and 3 are cancelled.
	Claims 1 and 4-22 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 7-20 are allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Publication No. 2016/0027918 A1.

Kim anticipates:
1.  A semiconductor structure, comprising  (see figs. 10A-10B; also see figs. 8, 9, 10C-10D, and11G): 
	a first semiconductor fin (ACT) and a second semiconductor fin (ACT) disposed over a substrate; 
	an epitaxial source/drain (S/D) feature (380) disposed over the first and second semiconductor fins, wherein a top portion of the epitaxial S/D feature (380) includes two surfaces slanted downward toward each other at an angle; 
	a silicide layer (430) disposed conformally over the top portion of the epitaxial S/D feature; and 	
	a S/D contact (440) disposed over the silicide layer, wherein a bottom portion of the S/D contact extends into the epitaxial S/D feature, 
	wherein the epitaxial source/drain feature (380) comprises a first semiconductor layer (382) in direct contact with both the first (ACT) and second (ACT) semiconductor fins and a second semiconductor layer (e.g. 384 or 386) wrapping around the first semiconductor layer, and 
	wherein a concentration of germanium in the second semiconductor layer (e.g. 384 or 386) is no less than twice of a concentration of germanium in the first semiconductor layer (382)  (e.g.  See para. [0084] disclosing layer 382 has a germanium concentration of 10-25 at%; layer 384 has a germanium concentration of 25-50 at%; and layer 386 has a germanium concentration of 50-90 at%).  See Kim at para. [0001] – [0133], figs. 1-17.

4.  The semiconductor structure of claim 1, wherein a portion of the S/D contact  (440) penetrates into the second epitaxial layer (e.g. Interpreted as layer 386 in claim 1.), fig. 10B.

5.  The semiconductor structure of claim 1, further comprising an etch-stop layer (ESL) (400), wherein a portion of the ESL (400) extends along and is in direct contact with sidewall surfaces of the epitaxial S/D feature (380), wherein sidewalls of the S/D contact (440) are partially defined by the ESL (400), fig. 10B and 10D.

6.  The semiconductor structure of claim 5, further comprising an interlayer dielectric (ILD) layer (410) disposed over the ESL, wherein the sidewalls of the S/D contact (440) are partially defined by the ILD layer (410), fig. 10B

21.  The semiconductor structure of claim 5, further comprising: an isolation feature (330) disposed on the substrate and in direct contact with sidewall surfaces of the first (ACT) and second (ACT) fins, wherein the ESL (400) is in direct contact with a top surface of isolation feature (330), fig. 10B.

22.  The semiconductor structure of claim 6, wherein the ESL (400) is spaced apart from the first semiconductor layer (382) by the second semiconductor layer (384 or 386), and the ILD layer (410) is spaced apart from the second semiconductor layer (384 or 386) by the ESL layer (400), fig. 10B.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lee et al., US Publication No. 2017/0317205 A1 (e.g. see fig. 19)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 December 2022